Citation Nr: 0212963	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  96-16 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
status post fracture, left femur.  

2.  Entitlement to an evaluation in excess of 20 percent for 
status post fracture, right femur. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1978 to September 
1981.  

The current appeal arose from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office, located in Los Angeles, California.  In pertinent 
part, the RO continued the noncompensable evaluation for 
residuals, left femur fracture and 10 percent evaluation for 
right femur fracture.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in July 1995, a transcript of which has been 
associated with the claims file.

In January 1999, after adjudicating other issues then pending 
on appeal, the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.  

In June 2000 the RO, in pertinent part, granted entitlement 
to an increased evaluation of 20 percent for the right femur 
fracture, effective July 24, 1994 and continued the 
noncompensable evaluation for the left femur fracture.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Status post fracture of the left femur is not productive 
of any ascertainable impairment.

2.  Status post fracture of the right femur is productive of 
no more than impairment of the femur compatible with malunion 
with moderate disability with no additional functional loss 
due to pain or other pathology.

CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for status post 
fracture, left femur have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5255 (2001).  

2.  The criteria for an evaluation in excess of 20 percent 
for status post fracture, right femur have not been met.  38 
U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5255.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that the 
veteran sustained bilateral hip fractures with subsequent 
operative internal fixation.  

The veteran was accorded a VA orthopedic examination in 
August 1984.  His gait was good.  He did not use any 
assistive devises for walking.  He lacked approximately 5 to 
10 degrees of internal rotation.  On the left hip, internal 
rotation was too neutral.  The knee joints were stable with 
no tenderness.  Straight leg raising in the seated position 
did not cause any discomfort.  The diagnosis was status post-
bilateral femoral fractures with retained internal fixation.  

VA outpatient treatment records dated from July 1990 to 
December 1994 show that the veteran was seen for complaints 
of bilateral hip pain.  In August 1994 he was diagnosed with 
chronic trochanteric bursitis.  In August 1994 he was 
admitted to the VA hospital domiciliary for physical therapy 
for both legs and hip.  


In July 1995 the veteran proffered testimony regarding his 
bilateral hip disability.  He experienced pain in both hips 
that was aggravated by the weather.  He could not play 
basketball.  Prolonged activities caused discomfort.  

The veteran was accorded a VA examination in July 1999.  The 
right hip was fixed to approximately 15 degrees of outward 
rotation in comparison to the left hip, which achieved the 
neutral position.  Range of motion for the hips was as 
follows:  flexion, 90 degrees, bilaterally; abduction, 40 
degrees, bilaterally; adduction, 30 degrees, bilaterally; 
inward rotation, minus 15 degrees on the right, 0 degrees on 
the left.  The circumference of the right thigh measured 211/2 
inches and the left thigh was 22 inches.  The right calf 
circumference was 15 1/4 inches, the left calf circumference 15 
1/2 inches.  X-rays demonstrated healed fracture with 
intramedullary rod fixation.  The diagnosis was bilateral 
femoral fractures with shortening of the right lower 
extremity.  The examiner further stated that the physical 
findings demonstrated shortening of the right lower extremity 
and decreased range of motion of the right hip.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).


In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2001).

Under Diagnostic Code 5255, femur impairments are rated as 
follows. If there is fracture of the shaft or anatomical 
neck, the following ratings are established: with nonunion, 
with loose motion (spiral or oblique fracture) 80 percent; 
with nonunion, without loose motion, and with weight bearing 
preserved with the aid of a brace, 60 percent. If there is 
fracture of the surgical neck, with false joint, the rating 
is 60 percent. In the case of malunion, the following ratings 
are established: with marked knee or hip disability, 30 
percent; with moderate knee or hip disability, 20 percent; 
and slight knee or hip disability, 10 percent.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4,45.

With any kind of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minore joint groups, and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code, 5010, is evaluated 
under the same rating criteria as degenerative arthritis 
under Diagnostic Code 5003.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).  The CAVC 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by viable behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1993 ); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp.
2002).  


Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096. 

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO informed the veteran of the evidence needed to support 
his claims via the rating decisions, and statement and 
supplemental statements of the case and associated 
correspondence issued since the veteran filed his claims.  
The above documentation in the aggregate has informed the 
veteran of the rationale for the posture of his claims.

Furthermore, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  Moreover, the veteran has been 
afforded the benefit of contemporaneous medical examinations 
to ascertain the nature and extent of severity of his 
bilateral femur fractures.  There is no need for further 
examination as the most recent examination of record was 
conducted in July 1999. 

It is clear from the record that the RO's communications with 
the veteran in the aggregate have advised him to submit 
evidence in support of his claim.  He has been advised of 
evidence he could submit himself or to sufficiently identify 
evidence and if private in nature to complete authorization 
or medical releases so that VA could obtain the evidence for 
him.  

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Additionally, though in connection with another claim 
which was granted, the RO formally notified the veteran of 
the provisions of the VCAA in correspondence dated in March 
2001.  See Quartuccio v. Principi, 01-997 (U.S. Vet. App. 
June 19, 2002).

As evidenced by the RO's development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate the 
claims.  As noted above, the RO has notified the veteran of 
the VCAA.

Thus, there is no useful purpose in remanding the matter 
again for development of the issues.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  The CAVC has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F. 3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many cases, but it is not an excuse to remand 
all claims." Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).


Entitlement to a compensable evaluation
for status post fracture, left femur

The veteran's left hip disability has been rated pursuant to 
the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 5255 (2001).  This code addresses impairment of the 
femur.  The minimum compensable disability rating of 10 
percent is assigned for malunion of the femur with slight 
knee or hip disability.  A 20 percent disability rating 
contemplates malunion of the femur with moderate knee or hip 
disability.  A 30 percent disability rating contemplates 
malunion of the femur with marked knee or hip disability.  A 
60 percent disability rating contemplates fracture of 
surgical neck of the femur with false joint, or fracture of 
shaft or anatomical neck of the femur with nonunion, without 
loose motion, weight bearing preserved with aid of brace.  



Finally, an 80 percent disability rating, the highest rating 
assignable under this code, contemplates fracture of shaft or 
anatomical neck of the femur with nonunion, with loose motion 
(spiral or oblique fracture).  None of the criteria 
contemplated under this diagnostic code have been shown in 
the present case.

Hip and/or femur disabilities can also be rated under other 
diagnostic codes.  Flail joint of the hip warrants an 80 
percent disability rating.  38 C.F.R. Part 4, Diagnostic Code 
5254 (2001).  However, there is no indication of flail hip 
joint in the instant case.

Impairment of the thigh with limitation of motion is rated 
under: diagnostic code 5251 for limitation of extension; 
diagnostic code 5252 for limitation of flexion; and, 
diagnostic code 5253 for limitation of abduction or rotation.  
Range of motion testing was conducted on the July 1999 VA 
examination.  There was simply no limitation of motion, and 
no indication of pain on motion.

Finally, ankylosis of the hip is rated under diagnostic code 
5250. 38 C.F.R. Part 4 Diagnostic Code 5250 (2001).  The 
medical evidence of record does not reveal the presence of 
ankylosis of the left hip.

Diagnostic Code 5255, the diagnostic code under which the 
veteran's disability has been rated, involves loss of range 
of motion, and thus, consideration of the DeLuca factors of 
whether additional functional limitation is likely to result 
from pain on use or during flare-ups must be given.  The 
medical evidence of record fails to provide a history of 
painful hip motion supported by clinical findings.  When the 
veteran was examined in July 1999, painful motion of the left 
hip on extremes of rotation and other movements was not 
shown.  Moreover, the evidence fails to show that there is 
any limitation of function of the left hip due to pain.  
There is simply no objective medical evidence on which to 
base a compensable evaluation.  



Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for status post fracture, 
right femur.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


Entitlement to an evaluation in excess of 20 percent
for status post fracture, right femur

The veteran's right hip disability is evaluated as 20 percent 
disabling under Diagnostic Code (Code) 5255, impairment of 
the femur.  38 C.F.R. § 4.17a.  The Board acknowledges that 
there are other diagnostic codes that provide for ratings 
greater than 20 percent for hip disabilities.  However, there 
is no evidence of ankylosis of the hip or flail joint of the 
hip to support application of Code 5250 or Code 5254, 
respectively.  In addition, although the evidence does 
demonstrate some limitation of thigh flexion, that limitation 
does not satisfy the requirements for a higher rating under 
Code 5252.  Accordingly, the Board finds that the veteran's 
disability is most appropriately evaluated under Code 5255.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

Under Code 5255, a 20 percent rating is assigned when there 
is malunion of the femur with moderate knee or hip 
disability.  A 30 percent evaluation is in order when there 
is malunion of the femur with marked knee or hip disability.  
Higher ratings are available only if there is a false joint 
or nonunion.

In this case, the Board finds that the preponderance of the 
evidence is against awarding an evaluation greater than 20 
percent for the veteran's right hip disability. The veteran's 
subjective complaints include periodic swelling and pain.  




Objective evidence of disability includes some limitation of 
right hip motion.  There was no evidence of discomfort or 
tenderness on flexion, abduction, and rotation.  The right 
leg is shorter than the left leg.  There is no objective 
evidence of instability, weakness, swelling, or deformity.  
X-rays of the right hip and leg are negative except for the 
healed fractures and hardware.  

Evidence of record indicates that the veteran is able to 
ambulate without any assistive devices.  Considering the 
subjective complaints in light of this objective evidence, 
the Board cannot conclude that the overall disability picture 
more nearly approximates marked hip disability required for a 
30 percent evaluation under Code 5255.  

The evidentiary record also is silent for functional loss due 
to pain, incoordination, fatigability, weakened movement, 
etc., which would warrant assignment of a higher evaluation 
with application of the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2001).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for status post fracture, 
right femur.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  




The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reading such conclusion on its own.  

In this regard the RO provided the criteria for assignment of 
an extraschedular evaluation.  The RO did not grant 
entitlement to an increased evaluation for the veteran's 
status post fractures, left and right femur on this basis.  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that veteran's disability picture 
unusual or exceptional in nature so as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
status post fractures of the right and left femur.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.



ORDER

Entitlement to a compensable evaluation for status post 
fracture, left femur is denied.  

Entitlement to an evaluation in excess of 20 percent for 
status post fracture, right femur is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

